UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: September 30 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2014 (Unaudited) Principal Amount Value BANK LOANS – 34.3% $ Akorn, Inc. 4.500%, 4/16/20211, 2 $ AqGen Liberty Management I, Inc. 6.500%, 7/1/20191, 2 Ardagh Holdings USA, Inc. 4.000%, 12/17/20191, 2 Asurion LLC 8.500%, 3/3/20211, 2 Atlas Energy LP 6.500%, 7/31/20191, 2 BATS Global Markets Holdings, Inc. 5.000%, 1/31/20201, 2 Blue Coat Systems, Inc. 4.000%, 5/31/20192 BMC Software Finance, Inc. 5.000%, 9/10/20201, 2 Capital Automotive LP 6.000%, 4/30/20201, 2 Cedar Bay Generating Co. LP 6.250%, 4/23/20201, 2 CHS/Community Health Systems, Inc. 4.250%, 1/27/20211, 2 Dealertrack Technologies, Inc. 3.500%, 2/28/20211, 2 Fieldwood Energy LLC 8.375%, 9/30/20201, 2 Flexera Software LLC 4.500%, 4/2/20201, 2 8.000%, 4/2/20211, 2 Gardner Denver, Inc. 4.250%, 7/30/20201, 2 Hertz Corp. 3.000%, 3/11/20181, 2 Hilton Worldwide Finance LLC 7.500%, 10/26/20201, 2 Jonah Energy LLC 8.750%, 5/12/20211, 2 Landry's, Inc. 4.000%, 4/24/20181, 2 MacDermid, Inc. 4.000%, 6/7/20201, 2 Medpace Holdings, Inc. 5.000%, 4/1/20211, 2 Monitronics International, Inc. 4.250%, 3/23/20181, 2 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value BANK LOANS (Continued) $ MPH Acquisition Holdings LLC 4.000%, 3/31/20211, 2 $ Mustang Parent Corp. 4.250%, 9/30/20202 Par Pharmaceutical Cos., Inc. 4.000%, 9/28/20191, 2 PGA Holdings, Inc. 4.250%, 4/20/20181, 2 Protection One, Inc. 4.250%, 3/21/20192 Quikrete Cos., Inc. 4.000%, 9/28/20201, 2 Raven Power Finance LLC 5.250%, 12/19/20201, 2 RBS Global, Inc. 4.000%, 8/21/20201, 2 Southwire Co. 3.250%, 2/10/20211, 2 Spin Holdco, Inc. 4.250%, 11/8/20191, 2 Tallgrass Operations LLC 4.250%, 11/13/20181, 2 TGGT Holdings LLC 6.500%, 11/15/20181, 2 TransDigm, Inc. 3.750%, 6/4/20211, 2 Viskase Cos., Inc. 4.250%, 1/22/20211, 2 Western Refining, Inc. 4.250%, 11/12/20201, 2 TOTAL BANK LOANS(Cost $13,275,886) CORPORATE BONDS – 60.5% BASIC MATERIALS – 5.1% ArcelorMittal (Luxembourg) 6.125%, 6/1/20183 FMG Resources August 2006 Pty Ltd. (Australia) 6.000%, 4/1/20171, 3, 4 8.250%, 11/1/20191, 3, 4 Hexion U.S. Finance Corp. 6.625%, 4/15/20201 INEOS Group Holdings S.A. (Luxembourg) 6.125%, 8/15/20181, 3, 4 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) BASIC MATERIALS (Continued) $ Novelis, Inc. (Canada) 8.375%, 12/15/20171, 3 $ COMMUNICATIONS – 4.4% Goodman Networks, Inc. 12.125%, 7/1/20181 Mediacom Broadband LLC / Mediacom Broadband Corp. 5.500%, 4/15/20211, 4 SBA Communications Corp. 5.625%, 10/1/20191 T-Mobile USA, Inc. 6.464%, 4/28/20191 Univision Communications, Inc. 6.875%, 5/15/20191, 4 CONSUMER, CYCLICAL – 0.8% American Axle & Manufacturing, Inc. 5.125%, 2/15/20191 CONSUMER, NON-CYCLICAL – 14.9% APX Group, Inc. 6.375%, 12/1/20191 ARAMARK Corp. 5.750%, 3/15/20201 Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 2.977%, 12/1/20171, 2 Cardtronics, Inc. 8.250%, 9/1/20181 Centene Corp. 5.750%, 6/1/2017 HCA, Inc. 6.500%, 2/15/2020 Hologic, Inc. 6.250%, 8/1/20201 JBS USA LLC / JBS USA Finance, Inc. 7.250%, 6/1/20211, 4 Par Pharmaceutical Cos., Inc. 7.375%, 10/15/20201 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 7.125%, 4/15/20191 5.750%, 10/15/20201 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, NON-CYCLICAL (Continued) $ Salix Pharmaceuticals Ltd. 6.000%, 1/15/20211, 4 $ Smithfield Foods, Inc. 5.250%, 8/1/20181, 4 Tenet Healthcare Corp. 5.000%, 3/1/20194 6.000%, 10/1/2020 United Rentals North America, Inc. 5.750%, 7/15/20181 Universal Hospital Services, Inc. 7.625%, 8/15/20201 Valeant Pharmaceuticals International 6.375%, 10/15/20201, 4 Valeant Pharmaceuticals International, Inc. (Canada) 6.750%, 8/15/20181, 3, 4 ENERGY – 17.2% Antero Resources Finance Corp. 6.000%, 12/1/20201 Bill Barrett Corp. 7.625%, 10/1/20191 Carrizo Oil & Gas, Inc. 7.500%, 9/15/20201 Crestwood Midstream Partners LP / Crestwood Midstream Finance Corp. 6.000%, 12/15/20201 El Paso LLC 7.250%, 6/1/2018 Halcon Resources Corp. 9.750%, 7/15/20201 Holly Energy Partners LP / Holly Energy Finance Corp. 6.500%, 3/1/20201 Kodiak Oil & Gas Corp. (Canada) 8.125%, 12/1/20191, 3 Legacy Reserves LP / Legacy Reserves Finance Corp. 8.000%, 12/1/20201 Northern Tier Energy LLC / Northern Tier Finance Corp. 7.125%, 11/15/20201 Oasis Petroleum, Inc. 7.250%, 2/1/20191 Offshore Group Investment Ltd. (Cayman Islands) 7.500%, 11/1/20191, 3 Pacific Drilling V Ltd. (Virgin Islands (British)) 7.250%, 12/1/20171, 3, 4 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) ENERGY (Continued) $ Penn Virginia Corp. 8.500%, 5/1/20201 $ Resolute Energy Corp. 8.500%, 5/1/20201 Rockies Express Pipeline LLC 6.850%, 7/15/20184 Tesoro Logistics LP / Tesoro Logistics Finance Corp. 5.875%, 10/1/20201 Ultra Petroleum Corp. (Canada) 5.750%, 12/15/20181, 3, 4 Vanguard Natural Resources LLC / VNR Finance Corp. 7.875%, 4/1/20201 FINANCIAL – 10.5% Aircastle Ltd. (Bermuda) 4.625%, 12/15/20183 7.625%, 4/15/20203 American Capital Ltd. 6.500%, 9/15/20181, 4 CNO Financial Group, Inc. 6.375%, 10/1/20201, 4 E*TRADE Financial Corp. 6.375%, 11/15/20191 Fly Leasing Ltd. (Bermuda) 6.750%, 12/15/20201, 3 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.500%, 8/1/20181 7.875%, 10/1/20201 Ocwen Financial Corp. 6.625%, 5/15/20191, 4 Provident Funding Associates LP / PFG Finance Corp. 10.125%, 2/15/20191, 4 Stearns Holdings, Inc. 9.375%, 8/15/20201, 4 INDUSTRIAL – 2.4% Ardagh Packaging Finance PLC / Ardagh Holdings USA, Inc. (Ireland) 6.250%, 1/31/20191, 3, 4 Bombardier, Inc. (Canada) 4.750%, 4/15/20193, 4 Fountain Short Duration High Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) INDUSTRIAL (Continued) $ Martin Midstream Partners LP / Martin Midstream Finance Corp. 7.250%, 2/15/20211 $ TECHNOLOGY – 3.7% ACI Worldwide, Inc. 6.375%, 8/15/20201, 4 iGATE Corp. 4.750%, 4/15/20191, 4 Infor US, Inc. 9.375%, 4/1/20191 SunGard Data Systems, Inc. 7.625%, 11/15/20201 UTILITIES – 1.5% GenOn Energy, Inc. 9.500%, 10/15/2018 NRG Energy, Inc. 7.625%, 1/15/2018 TOTAL CORPORATE BONDS (Cost $23,037,874) TOTAL INVESTMENTS – 94.8%(Cost $36,313,760) Other Assets in Excess of Liabilities – 5.2% TOTAL NET ASSETS – 100.0% $ LP – Limited Partnership PLC – Public Limited Company 1 Callable. 2 Variable, floating or step rate security. 3 Foreign security denominated in U.S. Dollars. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. See accompanying Notes to Schedule of Investments. Fountain Short Duration High Income Fund NOTES TO SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Note 1 – Organization Fountain Short Duration High Income Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek income and capital appreciation.The Fund commenced investment operations on October 7, 2013, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Corporate Debt Securities Corporate debt securities are fixed-income securities issued by businesses to finance their operations, although corporate debt instruments may also include bank loans to companies. Notes, bonds, bank loans, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or unsecured status. Commercial paper has the shortest term and is usually unsecured.The broad category of corporate debt securities includes debt issued by domestic or foreign companies of all kinds, including those with small-, mid- and large-capitalizations. Corporate debt may be rated investment grade or below investment grade and may carry variable or floating rates of interest. Fountain Short Duration High Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2014 (Unaudited) Corporate debt securities carry credit risk, interest rate risk and prepayment risk. Credit risk is the risk that a fund could lose money if the issuer of a corporate debt security is unable to pay interest or repay principal when it is due. Some corporate debt securities that are rated below investment grade are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities. The credit risk of a particular issuer’s debt security may vary based on its priority for repayment. Interest rate risk is the risk that the value of certain corporate debt securities will tend to fall when interest rates rise. In general, corporate debt securities with longer terms tend to fall more in value when interest rates rise than corporate debt securities with shorter terms. Prepayment risk occurs when issuers prepay fixed rate debt securities when interest rates fall, forcing the Fund to invest in securities with lower interest rates. Issuers of debt securities are also subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors that may restrict the ability of the issuer to pay, when due, the principal of and interest on its debt securities. Note 3 – Federal Income Taxes At June 30, 2014, the cost of securities on a tax basis and gross unrealized appreciation and (depreciation) on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. Fountain Short Duration High Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2014 (Unaudited) The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of June 30, 2014, in valuing the Fund’s assets carried at fair value: Level 1** Level 2 Level 3** Total Investments Bank Loans $
